Title: To James Madison from John Bulkeley & Son, 10 February 1803 (Abstract)
From: John Bulkeley & Son
To: Madison, James


10 February 1803, Lisbon. “We … Subjoin a Copy of what we had the Honor of writing to you on the 18th: August last & to which we are without a Reply. We beg leave to renew our Request that you will assign us a Credit for the Balance of our account with the Interest accruing, via London or Amsterdam, as the Death of our late Premier renders the Settlement of his Concerns very necessary.” There will be no alteration in the firm or in “the house of Business”; they offer their services “either as Banker or otherwise.”
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:500.



   
   John Bulkeley died at Lisbon, leaving an estate worth £300,000 (Gentleman’s Magazine, 73, pt. 1 [1803]: 283).


